Citation Nr: 1426005	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-14 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to additional accrued VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel



INTRODUCTION

The appellant in this case is the executor of the Veteran's widow's estate.  The Veteran died in 1982, and his widow died in April 2009.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2011 decisional letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the case belongs to the RO in Huntington, West Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant in this case seeks additional accrued VA benefits as the executor for the estate of the Veteran's widow.

In May 2009 VA sent a check for VA benefits in the amount of $1,370.00 to the Veteran's widow.  Unknown to VA, however, was that the Veteran's widow had passed away on April 13, 2009.  Accordingly, the appellant informed VA that the Veteran's widow had died and consequently returned the $1,370.00 check to VA.

A benefit audit worksheet dated April 27, 2012, appears to indicate that VA recalculated the Veteran's widow's benefits and determined that the Veteran's widow (the Veteran's widow's estate) was entitled to a payment of VA benefits in the amount of $1,059.00.  It appears that payments by VA of $748 and $311 have been made to this point, for a total of $1,059.00.

The appellant believes that the Veteran's widow's estate is due an additional $311.00, apparently based on the initial calculation of $1,370.00 minus the $1059.00 that has been distributed to this point.

The Board finds that the explanation given to the appellant in the May 2012 statement of the case is insufficient to allow her to understand the reason for the discrepancy in payments distributed so far (i.e, the original $1,370 and the $1059 paid thus far).  For example, the discussion in the May 2012 statement of the case does not contain an explanation of the rules that govern VA payments in the month of the recipient's death.  As such, the Board finds that such an explanation should be provided to the appellant in a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

The RO should furnish the appellant and her representative with a supplemental statement of the case that adequately explains the difference in payments made to the appellant so far as compared to the amount of $1,370.00 that was distributed to the Veteran's widow in May 2009.  If the benefit sought on appeal remains denied, the case should thereafter be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



